     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 1 of 22

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       JACOB RAY SOLORIO,                                     Case No. 1:19-cv-00716-DAD-SAB (PC)
         Formerly known as Brianna Nycole
12       Solorio                                                FINDINGS AND RECOMMENDATION
                                                                RECOMMENDING DISMISSAL OF ACTION
13                          Plaintiff,                          FOR FAILURE TO STATE A COGNIZABLE
                                                                CLAIM FOR RELIEF, FAILURE TO
14             v.                                               PROSECUTE, AND FAILURE TO COMPLY
                                                                WITH A COURT ORDER
15       LISA LARRANAGA, et al.
                                                                [ECF Nos. 18, 19]
16                          Defendants.
17

18            Plaintiff Jacob Ray Solorio1 is a pretrial detainee proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. Plaintiff’s complaint in this
21   action was filed on May 22, 1019. (ECF No. 1.)
22   ///
23   ///
24
     1
       Plaintiff filed this action under the name “Brianna Nycole Solorio.” (ECF No. 1.) According to the originally filed
25   complaint, on October 2, 2018, Plaintiff changed their name and gender from “Tyrone Smith” and male to “Brianna
     Nycole Solorio” and female. (Id. at 18.) On September 6, 2019, Plaintiff filed a notice of an additional name and
26   gender change indicating that due to the previous name and gender change, Plaintiff was not allowed to participate in
     education programs, and therefore completed another name and gender change. (Id. at 1.) The corresponding state
27   court filing indicates that on August 19, 2019, Plaintiff changed their name and gender from “Brianna Nycole Solorio”
     and female, to “Jacob Ray Solorio” and male. (Id. at 2.)
28
                                                               1
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 2 of 22

 1           On November 27, 2019, the Court screened Plaintiff’s complaint and granted Plaintiff

 2   leave to file a first amended complaint.

 3           Plaintiff filed a first amended complaint on January 6, 2020. On January 23, 2020, the

 4   Court screened Plaintiff’s first amended complaint and granted Plaintiff leave to file a second

 5   amended complaint. (ECF No. 13.)

 6           On March 20, 2020, Plaintiff filed a second amended complaint. (ECF No. 17.)

 7           On April 9, 2020, the Court screened Plaintiff’s second amended complaint and found that

 8   Plaintiff failed to state a cognizable claim for relief. (ECF No. 18.) Plaintiff was granted thirty

 9   days in which to file a second amended complaint, but Plaintiff failed to do so. (Id.)

10   Accordingly, on May 20, 2020, the Court issued an order to show cause why the action should

11   not be dismissed for failure to state a cognizable claim for relief, failure to prosecute, and failure

12   to comply with a court order. (ECF No. 19.) Plaintiff failed to respond to the Court’s May 20,

13   2020 order. Therefore, dismissal is warranted.

14                                                       I.

15                                     SCREENING REQUIREMENT

16           The Court is required to screen complaints brought by prisoners seeking relief against a

17   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

18   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

19   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that

20   “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §
21   1915(e)(2)(B).

22           A complaint must contain “a short and plain statement of the claim showing that the

23   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

24   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

25   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

26   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate
27   that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

28   Williams, 297 F.3d 930, 934 (9th Cir. 2002).
                                                          2
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 3 of 22

 1             Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

 2   liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

 3   1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

 4   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

 5   that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

 6   v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

 7   has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

 8   liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d

 9   at 969.

10                                                            II.

11                                         COMPLAINT ALLEGATIONS

12             Plaintiff names the following defendants: (1) Lisa Larranaga, identified as a Wellpath

13   Program Manager (“Larranaga”); (2) Duncan Denise, identified as a captain (“Duncan”)2; (3)

14   Lieutenant Kirk (“Kirk”); (4) Monique Brown, identified as a program director (“Brown”); (5) Jeff

15   Dirske, identified as a sheriff-coroner (“Dirske”); and (6) the Stanislaus County Sheriff’s

16   Department (the “Sheriff’s Department”).3 (SAC 1-3.)

17             A.      Plaintiff’s First Cause of Action

18             Plaintiff’s first cause of action is described as “access to treatment concerning

19   medical/psychological condition[,] cruel and unus[ua]l punishment[, and] due process deprivation

20   of mental health treatments.”4 (SAC 3.) Since 2015, Plaintiff has been a pretrial detainee
21   incarcerated at the Stanislaus County Jail. (SAC 4.) Plaintiff is a transgender inmate and suffers

22   from gender dysphoria. (Id.) For over four years, Plaintiff alleges they have diligently requested

23   psychological treatments by a competent mental health provider that specializes, treats, and is

24
     2
       The Court will refer to this Defendant by the apparent first name “Duncan” as that is the name Plaintiff repeatedly
25   utilizes in the pleading.
26   3
      While Plaintiff does not name the Sheriffs Department as a separate defendant in the list of defendants, the Sheriff’s
     Department is named in the caption page. (SAC 1-3.)
27
     4
       When quoting the Plaintiff’s complaint herein, the Court may alter the capitalization of words without identifying
28   specific alterations.
                                                                 3
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 4 of 22

 1   experienced with transsexual persons. (Id.) Plaintiff generally alleges that Defendant Larranaga

 2   failed to secure psychological treatment, Defendants Duncan, Kirk, and Brown, denied treatment,

 3   and Dirske has supervisor liability. (SAC 3.) Plaintiff’s complaint is separated into sections for

 4   each individual Defendant in relation to the first cause of action, and the Court now turns to these

 5   individual sections.

 6          1.      First Cause of Action - Defendant Dirske

 7          Plaintiff alleges the following:

 8          [Defendant] Dirske is responsible in his individual capacity for his own culpable
            inaction in the training, supervision, or control of his subordinates, for his
 9          ac[]quiescence in the constitutional deprivation or for conduct that showed a
            reckless or callous indifference to the rights of others, hence, of transgender
10          inmates.
            Currently the sheriff[’]s facility has and has not had a policy affording Transgender
11          Inmates the same rights afforded to het[e]rosexual inmates in regards to
            psychological mental health treatments for gender dysphoria making the mental
12          health system defic[i]ent and unconstitutional, [and] implements or executes a
            policy statement, ordinance, regulation or dec[i]sion offic[i]ally. Currently the[re]
13          is no policy or regulation to treat trans inmates.
            Since 2015 I have been in custody of at the Stanislaus County Jail.
14          Since 2015 I have requested to be seen by a comp[et]ent mental health provider
            who specializes in transgender care.
15          Over the course of more than four years my request[s] have been delayed and or
            denied.
16          Between 2015 to 2017 I[’]ve sent numerous request[s] to B.H.R.S. informing them
            that I suffer from severe gender dysphoria and to no avail have I received help.
17          In 2017, I grievanced Mrs. Larranaga and was denied access to a trained
            psychologist and if I wanted psychological treatments I would then have to be seen
18          by Well-Path and B.H.R.S. providers, which are contracted out by the Stanislaus
            County Sheriff[’]s [Department].
19          Said providers are not trained or experienced in the treatments of trans inmates nor
            specialize in such care.
20          On numerous accounts I have informed the Defendants that because of gender
            dysphoria I felt a danger to my person. As a result of years of denial I was injured
21          because of the culpable actions of the subordinates of [the] Sheriff. [The] Sheriff
            was given notice of all my request incidents [and] was given notice of systematic
22          problems in the county jail under his supervision.
23   (SAC 6-8.)

24          2.      First Cause of Action - Defendant Larranaga

25          Plaintiff puts forth the following allegations as to Defendant Larranaga:

26          Lisa Larranaga is responsible in her individual capacity for her own inaction.
            In 2017 I grievanced [the] Program Manager to be seen by a trans-specialist and
27          was denied stating that if I wanted to be seen I would have to been by non[-
            ]specializing providers.
28          I appealed that dec[i]sion and L.T. Kirk, Facility Commander, denied my request
                                                       4
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 5 of 22

 1          stating that it was a medical issue and that Mrs. Larranaga will handle all medical
            matters and that he has no authority over medical dec[i]sions.
 2          Between 2017 and 4-2-19 I[’]ve sent dil[]igently numerous request[s] regarding my
            safety to my person and that mental/psychiatric assessments and extensive
 3          therap[]y focused on gender dysphoria was needed.
            I have still yet to be seen or provided with trained professionals.
 4          On 4-2-19 I grievanced Program Manager Lisa Larranaga about the same issues
            that have been addressed in the past and was denied again, stating I need to fill out
 5          a Blue form for mental health providers.
            On 8-8-18, 12-01-19, 1-18-2018[,] 3-27-19[,] 4-1-19[,] 5-3-2019[,] 4-3-2019[,] 8-
 6          6-18[,] 2-26-19[,] and dates and times up to the present can be [subpoenaed] by the
            Courts.
 7          On 2-7-19[,] I informed Lisa Larranaga concerns regarding my safety here[,] the
            endange[r]ment to my self and to the safety and security of this facility because of
 8          the deprivation of being denied adequate mental health services. Again I was
            directed to submit a blue medical request form.
 9          In March of 2019, I had an episode of self[-]attempted cast[]ration and had to be
            taken to a local hospital by ambulance for sutures for severe lacerations[,] causing
10          significant amounts of pain due to such inaction of all Defend[a]nts.
            Over the course I have advised Lisa Larranaga and her superiors that my condition
11          causes significant amounts of distress, impairment in social, and other important
            areas of functioning.
12          In a face to face meeting with Mrs. Larranaga and her superior Monique Brown,
            mental health director[,] stated that I have been seen over forty times by mental
13          health providers. I then confirmed her allegation which was true in part. I have
            seen but for reasons not relating to gender dysphoria.
14          Upon me revealing such I was then told by both Defend[a]nts, that I would have to
            see their providers and that they are not trained in that area of expertise but can
15          Google search for information that I may need and or request.
            Since 2015 to 2017 I[’]ve submitted [illegible] to B.H.R.S. providers stressing the
16          urgency of mental health treatments even though they are not trained or specialize
            in that particular area, I felt it necessary to see if maybe they were comp[et]ent
17          enough to show some type of guid[a]nce and or advise for my condition. My
            attempts have been unsuccess[s]ful in securing treatment even from mental health
18          providers contracted out by this facility.
            From 2017 to present 2020 I was moved to a different area of the jail where all
19          request[s] are done by a [kiosk] machine computer.
            I do not have the dates but the Courts can seize and subp[oe]na for such records.
20          I do know that over the course of three years from 2017 to 2020 I[’]ve submitted
            over thirty give or take request[s] and have yet to be seen by mental health
21          professionals in regards to my severe gender dysphoria[,] never once have I been
            seen.
22          The reason[] for my not having the exact dates are because I have since moved and
            no longer have access to the kios[k]. I[’]m sure the Courts can subpoena during
23          discovery.

24   (SAC 9-12.)

25          3.      First Cause of Action - Defendant Brown

26          Plaintiff states that Defendant Brown is responsible in her individual capacity for her own

27   inaction, that she is the Director of Mental Health, makes policy for the mental health program, is

28   a superior to Mrs. Larranaga, and subordinate to Defendants Dirske, Kirk, and Duncan. (SAC 13.)
                                                       5
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 6 of 22

 1   Specifically, Plaintiff alleges Brown is liable for the following:

 2          The policy for not having a [competent] mental health program for trans inmates
            resulted in me having severe mental anguish, d[u]ress, pain and suffering[,] and an
 3          attempted episode of [castration] acting pursuant to County policies that deprived
            me of services afforded to het[e]rosexual inmates.
 4          Mrs. Brown has acted with reckless [dis]regard after over the course of more than
            four years has been given notice of endangerment to my person, the daily suffering
 5          and significant amounts of [duress] inaction and failure by one charged with a duty
            to exercise due care diligence to prevent an injury after the discovery of peril or
 6          under circumstances where he or she is charged with a knowledge of such peril,
            and being consci[ou]s of the inevitable or probable results of such failure.
 7          Mrs. Brown and all defend[a]nts participated in or directed the violations and failed
            to act to prevent them.
 8
     (SAC 13-14.)
 9
            4.      First Cause of Action - Defendant Kirk
10
            Plaintiff states Defendant Kirk is responsible in his official or individual capacity
11
            and specifically alleges:
12
            In 2017[,] I grievanced L.T. Kirk for access to mental health treatments provided
13          by experienced train[]ed psychologist[s] that specialize in the treatments of
            transgender inmates.
14          On or about August 2017, I received a written response as well as a face to face
            with L.T. Kirk granting my request and saying he will work dil[]igently with Mrs.
15          Larranaga and Monique Brown to set a treatment plan in place for G.I.D.
            counseling treatment by specializing prof[]essionals.
16          Indicating he will work personally with providers contracted out by the Sheriff[’]s
            Dept[,] [and] personally participated in the inaction [and] delay of almost four
17          years, ste[m]ming from 2017.
            I have given this facility plenty [of] time to set a treatment plan in place [and] the
18          delay has been intentional and reckless. Deliberate indifference delayed and
            intentionally interfered with medical treatments.
19          After the long delay I grievanced L.T. Kirk again and was told at the second level
            that he has no authority over [] medical issues and that my grievance dated 4/15/19
20          are the same issues that have been addressed in the past, after his own admission
            that he would be working personally and dil[]igently with medical providers.
21          Such recklessness and delay has led to further injury [and] I have still yet to be seen
            concerning, G.I.D. counseling.
22
     (SAC 15-16.)
23
            5.      First Cause of Action - Defendant Duncan
24
            Plaintiff alleges the following:
25
            Captain Duncan received my griev[a]nce at the final administrative level on 4-7-
26          19.
            Denying my request, stating my appeal has been addressed adequately by L.T. Kirk
27          and program manager Larranaga.
            Indicating that I have a complicated medical case and Wellpath administration is
28          assessing an appropriate course of care.
                                                     6
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 7 of 22

 1           How long does one must suffer for the intentional disregard ignored and delayed
             treatment of his subordinates.
 2           Captain Duncan[,] a[n] Adult Detention Division Commander acted with licentious
             act[,] conscious failure by one charged with a duty to exercise due care and
 3           diligence to prevent an injury after the discovery of the peril or under circumstances
             where he is charged with a knowledge of such peril and being conscious of the
 4           inevitable or probable results of such failure.

 5   (SAC 17.)

 6           B.     Plaintiff’s Second Cause of Action

 7           Plaintiff’s second cause of action is described as cruel and unusual punishment and

 8   deliberate indifference. (SAC 4.) Plaintiff alleges:

 9           Failure to secure treatment, inaction of treatment. Sheriff’s Department failed to
             act to protect inmates under their care, with the knowledge that I was in danger
10           because of culpable acts of his subordinates and despite his ability to take actions
             that would have protected such inmates. After four years of delayed treatment I
11           suffered from a self[-]inflicted wound from attempted castr[]ation.” All
             Defendants personally acted, with indifference.
12

13   (Id.)

14           Although Plaintiff puts forth this as a separate cause of action, given the allegations in

15   Plaintiff’s first cause of action are essentially the same or overlap with the second cause of action,

16   the Court will address Plaintiff’s first and second causes of action together.

17           C.     Requested Relief

18           Plaintiff requests injunctive relief that provides psychological treatment by an experienced,

19   trained specialist in transgender mental health. (SAC 5.) Plaintiff also seeks six and a half million

20   dollars ($6,500,000.00) for reconstructive surgery, emotional distress, and pain and suffering.

21   (SAC 5.)

22                                                    III.

23                                              DISCUSSION

24           A.     Federal Rule of Civil Procedure 8

25           Pursuant to Rule 8(a), a complaint must contain “a short and plain statement of the claim

26   showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). “Such a statement must

27   ///

28   ///
                                                        7
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 8 of 22

 1   simply give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it

 2   rests.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citation and internal quotation

 3   marks omitted).

 4           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

 5   cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

 6   (citation omitted). This is because, while factual allegations are accepted as true, legal conclusions

 7   are not. Id.; see also Twombly, 550 U.S. at 556-57; Moss, 572 F.3d at 969. Therefore, Plaintiff

 8   must set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 9   on its face.’ A claim has facial plausibility when the plaintiff pleads factual content that allows the

10   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

11   Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted).

12           Here, the majority of Plaintiff’s allegations are conclusory and generalized statements

13   covering purported years of interactions between Plaintiff and Defendants, but such allegations are

14   unsupported by sufficient specific facts to support the conclusory allegations. As currently pled,

15   Plaintiff’s complaint does not contain enough factual content to permit the Court to draw the

16   reasonable inference that any Defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at

17   678. Where Plaintiff does provide specific facts, such facts are vague, confusing, or contradictory

18   in the way they are expressed, as explained in greater detail in the following sections. Therefore,

19   Plaintiff’s complaint does not comply with the requirements of Rule 8(a)(2).

20           B.      Linkage Requirement under Section 1983 and Supervisory Liability
21           Additionally, because Plaintiff’s allegations are vague and conclusory, Plaintiff’s complaint

22   similarly fails to establish an adequate link between the actions of Defendants and any

23   constitutional injury.

24           Section 1983 provides a cause of action for the violation of Plaintiff’s constitutional or other

25   federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d 1087, 1092

26   (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); Jones v.
27   Williams, 297 F.3d 930, 934 (9th Cir. 2002). The statute provides:

28
                                                          8
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 9 of 22

 1          Every person who, under color of [state law] ... subjects, or causes to be subjected,
            any citizen of the United States ... to the deprivation of any rights, privileges, or
 2          immunities secured by the Constitution ... shall be liable to the party injured in an
 3          action at law, suit in equity, or other proper proceeding for redress.

 4   42 U.S.C. § 1983. “Section 1983 is not itself a source of substantive rights, but merely provides a
 5   method for vindicating federal rights elsewhere conferred.” Crowley v. Nevada ex rel. Nevada
 6   Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012) (citing Graham v. Connor, 490 U.S. 386, 393-94
 7   (1989)) (internal quotation marks omitted). The statute requires that there be an actual connection
 8   or link between the actions of the defendants and the deprivation alleged to have been suffered by
 9   Plaintiff. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
10   (1976). Thus, to state a claim, Plaintiff must allege facts demonstrating the existence of a link, or
11   causal connection, between each Defendant’s actions or omissions and a violation of his federal
12   rights. Lemire v. California Dep’t of Corr. and Rehab., 726 F.3d 1062, 1074-75 (9th Cir. 2013);
13   Starr v. Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011). The Ninth Circuit has held that “[a] person

14   ‘subjects’ another to the deprivation of a constitutional right, within the meaning of section 1983,

15   if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act

16   which he is legally required to do that causes the deprivation of which complaint is made.” Johnson

17   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18          To the extent that Plaintiff seeks to hold any Defendants liable based solely because of a

19   supervisory role, Plaintiff may not do so. Liability may not be imposed on supervisory personnel

20   for the actions or omissions of their subordinates under the theory of respondeat superior. Iqbal,

21   556 U.S. at 676–77; Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1020–21 (9th Cir.2010);

22   Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297 F.3d 930,

23   934 (9th Cir. 2002). Supervisors may be held liable if they “participated in or directed the
     violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d
24
     1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales
25
     v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any
26
     personal participation if the official promulgated and/or implemented “a policy so deficient that the
27
     policy itself is a repudiation of constitutional rights and is the moving force of the constitutional
28
                                                       9
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 10 of 22

 1    violation.” Redman v. Cnty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and
 2    quotations marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).
 3              While the Court appreciates that Plaintiff separated certain allegations for each named
 4    Defendants in an organized fashion, the individual sections still contain references to unspecified

 5    Defendants or individuals, attributes conduct to all Defendants generally in such sections, or

 6    attributes conduct applicable to multiple Defendants to the individual Defendants.                     Other

 7    allegations are vague, confusing, or contradictory, particularly in consideration of Plaintiff’s

 8    previously filed complaints. Therefore, Plaintiff’s factual details do not sufficiently demonstrate a

 9    link between each Defendant’s actions and a violation of a constitutional right. The Court now

10    turns to Plaintiff’s allegations directed at the individually named Defendants.

11              1.      Defendant Jeff Dirske

12              Plaintiff’s primary allegation against Defendant Dirske is that he is responsible in his

13    individual capacity for “his own culpable inaction in the training, supervision, or control of his

14    subordinates, for his ac[]quiescence in the constitutional deprivation or for conduct that showed a
      reckless or callous indifference to the rights of others, hence, of transgender inmates.” (SAC 7-6-
15
      7.) Plaintiff then generally states the Sheriff’s Department “has and has not had a policy affording”
16
      transgender inmates the same rights afforded to heterosexual inmates for psychological treatments
17
      for gender dysphoria, and describes seeking treatment from a transgender specialist from 2015 to
18
      2017. (SAC 7.)
19
                Initially, as discussed below, Plaintiff has failed to allege a cognizable claim of deliberate
20
      indifference to the needs of mental health care in violation of the Fourteenth Amendment.
21
      Plaintiff’s factual allegations do not establish a causal link to Defendant Dirske for any
22
      constitutional violation. Further, the Court takes judicial notice of the representation of the
23
      Stanislaus County Sheriff’s Department that Jeff Dirkse was sworn into the office as Sheriff-
24
      Coroner on January 7, 2019. See Stanislaus County Sheriff’s Department website, available at
25
      https://www.scsdonline.com/admin/office-of-the-sheriff-1/sheriff-dirkse.html, retrieved on April
26
      1, 2020.5 Thus, the vast majority of Plaintiff’s allegations directed at the department and all
27

28    5
          The Court may take judicial notice of such fact. Diamond v. United States, No. ED CV 14-01922-VBF, 2015 WL
                                                             10
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 11 of 22

 1    Defendants generally, occurred prior to Defendant Dirske being sworn in as Sheriff.
 2             To the extent that Plaintiff is attempting to allege that Defendant Dirske promulgated and/or
 3    implemented a constitutionally deficient policy, Plaintiff has not pled facts identifying the specific
 4    unconstitutional policy promulgated and/or implemented by Defendant Dirske and/or facts

 5    describing how the specific policy caused the violation of Plaintiff’s constitutional rights.

 6    Therefore, Plaintiff has failed to state a cognizable supervisory liability claim against Defendant

 7    Dirske. As discussed further below, documents attached to the originally filed complaint and

 8    Plaintiff’s factual statements demonstrate that while Plaintiff alleges there is no policy affording

 9    transgender psychological treatment for gender dysphoria, Plaintiff has apparently been assigned a

10    transgender specialist, Plaintiff’s application for gender reassignment surgery is under review by a

11    Gender Dysphoria Review Committee, and Plaintiff has not specifically demonstrated the existence

12    of any policy treating heterosexual inmates differently from transgender inmates in a discriminatory

13    manner.

14             2.       Defendant Larranaga
               It is unclear from Plaintiff’s current allegations, in relation to the originally filed complaint,
15
      as to whether Plaintiff claims Defendant Larranaga has denied all access to psychological treatment
16
      for gender dysphoria and has falsified records concerning such denial, or Plaintiff only alleges the
17
      assigned professionals treating Plaintiff do not have enough expertise in the particular area of
18
      gender dysphoria.
19
               Plaintiff states they “grievanced Mrs. Larranaga and was denied access to a trained
20
      psychologist and if [Plaintiff] wanted psychological treatments [Plaintiff] would then have to be
21
      seen by Well-Path and B.H.R.S. providers, which are contracted out by” the Sheriff’s Department,
22
      but “[s]aid providers are not trained or experienced in the treatments of trans inmates nor specialize
23
      in such care.” (SAC 8.) Plaintiff also specifically states: “In a face to face meeting Mrs. Larranaga
24

25    13037525, at *3 (C.D. Cal. Feb. 20, 2015) (“The Court takes judicial notice of the representation on the website of the
      Riverside County Sheriff's Department that ‘Sniff has served as the 13th Sheriff of Riverside County since October 2,
26    2007.’ ”); Tarkington v. Cty. of Los Angeles, No. CV 18-07636-CJC-JC, 2019 WL 1002516, at *6 (C.D. Cal. Jan. 16,
      2019) (taking judicial notice of date sheriff joined department based on “official biography” on the sheriff’s department
27    website); Paralyzed Veterans of Am. v. McPherson, No. C064670SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9,
      2008) (noting courts routinely take judicial notice of factual information from the world wide web, particularly where
28    the information is on government agency websites).
                                                                  11
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 12 of 22

 1    and her superior Monique Brown . . . [they] stated that I have been seen over forty times by mental
 2    health providers,” which Plaintiff confirmed “was true in part,” but had been “seen for reasons not
 3    relating to gender dysphoria.” (SAC 11.) Plaintiff states that between 2015 and 2017, Plaintiff did
 4    submit requests “to B.H.R.S. providers stressing the urgency of mental health treatments even

 5    though they are not trained or specialize in that particular area, I felt it necessary to see if maybe

 6    they were comp[et]ent enough to show some type of guid[a]nce and or advise for my condition.

 7    My attempts have been unsuccess[s]ful in securing treatment even from mental health providers

 8    contracted out by this facility.” (SAC 11.) Plaintiff alleges in the most recent complaint that “I do

 9    know that over the course of three years from 2017 to 2020[,] I[’]ve submitted over thirty give or

10    take request[s] and have yet to be seen by mental health professionals in regards to my severe

11    gender dysphoria[,] never once have I been seen.” (SAC 12.)

12           However, in Plaintiff’s originally filed complaint, Plaintiff states: “Let it be noted that in

13    regards to a plan of care for hormone treatment only[,] my treatments have been addressed

14    appropriate[e]ly.” (ECF No. 1 at 8.) In a letter dated February 7, 2019, a Wellpath administrator
      wrote to Plaintiff stating: “We have been more than willing to work with you regarding your
15
      treatment plan and have followed the recommendations of Dr. Webster, your transgender
16
      specialist.” (ECF No. 1 at 10.) Subsequent letters appear to describe a course of treatment and
17
      refer to a Gender Dysphoria Review Committee, a transgender/transition specialist assigned to
18
      Plaintiff named Dr. Weber, visits with an outside hormone specialist to assist with hormone
19
      therapy, and future plans for “a series of mental/psychiatric assessments and extensive therapy
20
      focused on gender dysphoria and SRS.” (See February 26, 2019 Letter, ECF No. 1 at 14; March
21
      21, 2019 Letter, ECF No. 1 at 12; April 1, 2019 Letter, ECF No. 1 at 15; April 8, 2019 Letter, ECF
22
      No. 1 at 16; May 3, 2019 Letter, ECF No. 1 at 17.)
23
             In the originally filed complaint, Plaintiff makes numerous accusations that Defendant
24
      Larranaga fabricated medical records and withheld medical records from other medical staff. (ECF
25
      No. 1 at 3-6.) Plaintiff describes the attached letters as “fabricated reports by [the] program
26
      manager indicating a plan of care has been in place since 2014 as well as 2015 but it wasn’t until
27
      2017 that I wished to seek SRS surgery . . . let it be noted that in regards to a plan of care for
28
                                                        12
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 13 of 22

 1    hormone treatment only my treatments have been addressed appropriately.” (ECF No. 1 at 7-8.)
 2    Plaintiff omits any allegations of Defendant Larranaga fabricating or intentionally withholding
 3    medical records from the first or second amended complaint.
 4           Given Plaintiff’s originally filed complaint was filed on May 17, 2019, and the letters

 5    attached thereto from the period of February through April of 2019 describe a process underway

 6    with the Gender Dysphoria Committee recommending a series of mental/psychiatric assessments

 7    and extensive therapy focused on gender dysphoria to determine the suitability for SRS, a previous

 8    assignment of Dr. Webster as a transgender/transition specialist, and apparent visits with an outside

 9    hormone specialist, Plaintiff’s complaint does not sufficiently describe what has occurred before or

10    since the time Plaintiff filed the original complaint in a manner for the Court to be able to determine

11    if Plaintiff has been improperly denied mental health treatment. Accordingly, Plaintiff’s factual

12    allegations do not establish a causal link to Defendant Larranaga for any constitutional violation.

13           3.      Defendant Brown
14           Plaintiff alleges Defendant Brown is liable in her individual capacity for her own inaction,
15    that Brown makes policy for the mental health program, and is a superior to Defendant Larranaga.
16    (SAC 13.)
17           Plaintiff’s only specific allegations involving Brown’s direct action/inaction, other than
18    supervisory liability, is: (1) a meeting on an unspecified date with Plaintiff and Larranaga at which
19    Plaintiff was told Plaintiff would have to see “their providers” that Plaintiff alleges are not trained
20    in gender dysphoria (SAC 10); and (2) a conclusory statement that Brown acted recklessly over the
21    course of four years having notice of endangerment to Plaintiff (SAC 13-14). These allegations do
22    not establish a causal link to Defendant Brown for any constitutional violation.
23           As for supervisory liability, Plaintiff states Brown supervises Larranaga, and is liable “for
24    not having a [competent] mental health program for trans inmates result[ing] in [Plaintiff] having
25    severe mental anguish, d[u]ress, pain and suffering[,] and an attempted episode of [castration]
26    acting pursuant to County policies that deprived [Plaintiff] of services afforded to het[e]rosexual
27    inmates. (Id.) Plaintiff has not established Larranaga failed to provide mental health care in
28
                                                         13
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 14 of 22

 1    violation of the Fourteenth Amendment, nor presented facts showing that Brown personally

 2    participated in such denial.       Further, Plaintiff has not pled facts identifying the specific

 3    unconstitutional policy promulgated and/or implemented by Defendant Brown and/or facts

 4    describing how the specific policy caused the violation of Plaintiff’s constitutional rights.

 5    Therefore, Plaintiff has failed to state a cognizable supervisory liability claim against Defendant

 6    Brown.
               4.     Defendant Kirk
 7
               Plaintiff’s sole allegation against Defendant Kirk is that in 2017, Plaintiff filed a grievance
 8
      with Kirk for access to mental health treatments, that in August of 2017 Kirk granted the request
 9
      stating he would work diligently with Larranaga and Brown to set a treatment plan for counseling
10
      treatment, but for years afterwards Kirk failed to set a treatment plan and the delay was deliberate
11
      indifference. (SAC 15-16.) Plaintiff alleges that in April of 2019, Plaintiff filed another grievance
12
      with Kirk but was told he has no authority over medical issues and the issues were addressed in the
13
      past. (SAC 16.)
14
               Such bare and conclusory allegations regarding the time period between 2017 and 2019 do
15
      not establish a causal link to Defendant Kirk for any constitutional violation. Further, Defendant
16
      Kirk was named in the original complaint, but was not named as a Defendant in the first amended
17
      complaint. (ECF Nos. 1, 10.) Given Plaintiff’s originally filed complaint was filed on May 17,
18
      2019, and the letters attached thereto from April of 2019 describe a process with the Gender
19
      Dysphoria Committee recommending a series of mental/psychiatric assessments and extensive
20
      therapy focused on gender dysphoria, a previous assignment of Dr. Webster as a
21
      transgender/transition specialist, and apparent visits with an outside hormone specialist, Plaintiff’s
22
      complaint does not sufficiently describe what has occurred since the time Plaintiff filed the original
23
      complaint in a manner for the Court to be able to determine if Defendant Kirk denied mental health
24
      treatment in violation of the Constitution. Plaintiff also avers that Kirk is a superior to Larranaga
25    and Brown, however, for the same reasons explained above in relation to Brown and Dirske,
26    Plaintiff has also failed to establish supervisory liability for Defendant Kirk.
27    ///
28
                                                          14
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 15 of 22

 1            5.     Defendant Duncan
 2            Plaintiff’s sole allegation against Defendant Duncan is that Duncan received the final
 3    administrative grievance on April 7, 2019, and Duncan denied the request stating the appeal was
 4    adequately addressed by Kirk and Larranaga, that Plaintiff has a complicated medical case, and that

 5    Wellpath was assessing an appropriate course of care. (SAC 17.) For the same reasons applicable

 6    to Brown, Dirske, and Kirk, Plaintiff has failed to establish direct or supervisory liability for

 7    Defendant Duncan.

 8            6.     All Defendants

 9            For the foregoing reasons, Plaintiff fails to state a cognizable claim for relief against any of

10    the individually named Defendants in this action.

11            C.     Fourteenth Amendment – Inadequate Mental Health Care
12            “[M]edical care claims brought by pretrial detainees . . . ‘arise under the Fourteenth
13    Amendment’s Due Process Clause, rather than under the Eighth Amendment’s Cruel and Unusual
14    Punishments Clause.’ ” Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (citation
15    omitted). Therefore, “claims for violations of the right to adequate medical care ‘brought by pretrial
16    detainees against individual defendants under the Fourteenth Amendment’ must be evaluated under
17    an objective deliberate indifference standard.” Id. at 1124-25. Accordingly, “the elements of a
18    pretrial detainee’s medical care claim against an individual defendant under the due process clause
19    of the Fourteenth Amendment are: (i) the defendant made an intentional decision with respect to
20    the conditions under which the plaintiff was confined; (ii) those conditions put the plaintiff at
21    substantial risk of suffering serious harm; (iii) the defendant did not take reasonable available
22    measures to abate that risk, even though a reasonable official in the circumstances would have
23    appreciated the high degree of risk involved – making the consequences of the defendant’s conduct
24    obvious; and (iv) by not taking such measures, the defendant caused the plaintiff’s injuries. Id. at
25    1125.
26            “With respect to the third element, the defendant’s conduct must be objectively
27    unreasonable, a test that will necessarily turn on the facts and circumstances of each particular case
28
                                                         15
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 16 of 22

 1    [and] [t]he mere lack of due care by a state official does not deprive an individual of life, liberty,

 2    or property under the Fourteenth Amendment . . . [t]hus, the plaintiff must prove more than

 3    negligence but less than subjective intent—something akin to reckless disregard.” Id. (citations

 4    and internal punctuation omitted). The Ninth Circuit has held that “the requirements for mental

 5    health care are the same as those for physical health care needs.” Doty v. Cnty. of Lassen, 37 F.3d

 6    540, 546 (9th Cir. 1994).

 7           Here, Plaintiff alleges that their Fourteenth Amendment right to adequate mental health care

 8    has been, and is continuing to be violated, because, even though they have made requests to see a

 9    psychologist, psychiatrist, or other mental health professional who specializes, or who has

10    experience in treating, gender dysphoria, gender identity disorder and/or transsexuals, their requests

11    to see such a mental health professional have been denied for almost three years. However, as

12    described above, Plaintiff has not sufficiently alleged facts demonstrating that any Defendant took

13    any action, or failed to take any action, with objective deliberate indifference to Plaintiff’s need for

14    adequate mental health care for Plaintiff’s gender dysphoria or gender identity disorder. While

15    Plaintiff asserts that their requests to see a mental health professional who specializes, or who has

16    experience, in the treatment of gender dysphoria have resulted in no access to such treatment,

17    Plaintiff has not pled any facts demonstrating that any Defendant’s actions or inactions caused

18    Plaintiff’s requests to be denied or ignored. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)

19    (stating that “[a] person ‘subjects’ another to the deprivation of a constitutional right, within the

20    meaning of section 1983, if he does an affirmative act, participates in another’s affirmative acts or
21    omits to perform an act which he is legally required to do that causes the deprivation of which

22    complaint is made[]”).

23           Further, Plaintiff has not alleged any facts establishing that any Defendants’ actions or

24    inactions have caused Plaintiff to not have access to competent, adequate mental health care. See

25    Moore v. Thomas, 653 F. Supp. 2d 984, 1000 (N.D. Cal. 2009) (“Deliberate indifference may be

26    shown where access to medical staff is meaningless as the staff is not competent and does not render
27    competent care.”). While Plaintiff asserts that they have not been seen by a mental health

28    professional specializing in treating gender dysphoria, Plaintiff has not pled any facts
                                                         16
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 17 of 22

 1    demonstrating that, due to a Defendants’ actions or inactions, they have either received no mental

 2    health care for their gender dysphoria or gender identity disorder, or that, while they have received

 3    some mental health care for gender dysphoria, the mental health professionals they have seen are

 4    not competent and have not rendered competent mental health care. See Coleman v. Wilson, 912

 5    F. Supp. 1282, 1305 (E.D. Cal. 1995) (“Under the Eighth Amendment the defendants are required

 6    to maintain a system in which inmates are able to make their need for mental health care known to

 7    staff competent to provide such care before inmates suffer unnecessary and wanton infliction of

 8    pain.”) The fact that Plaintiff had an incident of attempted self-castration does not automatically

 9    establish that any mental health care and treatment that Plaintiff received was incompetent.

10            Therefore, Plaintiff has not sufficiently alleged facts establishing that any Defendant made

11    an intentional decision that caused the conditions under which Plaintiff was confined to put Plaintiff

12    at substantial risk of suffering serious harm or that any Defendant failed to take any reasonable

13    available measures to abate the substantial risk of serious harm to Plaintiff. Accordingly, Plaintiff

14    has failed to allege a cognizable claim for objective deliberate indifference to Plaintiff’s serious

15    mental health needs in violation of the Fourteenth Amendment against the named Defendants.

16            D.      Fourteenth Amendment – Equal Protection

17            The Equal Protection Clause requires that persons who are similarly situated be treated

18    alike. Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). An equal protection claim

19    may be established by showing prison officials intentionally discriminated against a plaintiff based

20    on his membership in a protected class, such as race, see, e.g., Thornton v. City of St. Helens, 425
21    F.3d 1158, 1167; Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001), or by showing

22    that prison officials intentionally treated similarly situated individuals differently without a rational

23    relationship to a legitimate state purpose, Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601-02

24    (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Lazy Y Ranch Ltd. v. Behrens,

25    546 F.3d 580, 592 (9th Cir. 2008).

26    ///
27    ///

28    ///
                                                          17
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 18 of 22

 1

 2             In the section of the complaint pertaining to Defendant Dirske, Plaintiff alleges that:

 3             Currently the sheriff[’]s facility has and has not had a policy affording transgender
 4             inmates the same rights afforded to het[e]rosexual inmates in regards to
               psychological mental health treatments for gender dysphoria making the mental
 5             health system defic[i]ent and unconstitutional, [and] implements or executes a
               policy statement, ordinance, regulation or dec[i]sion offic[i]ally. Currently the[re]
 6             is no policy or regulation to treat trans inmates.
 7
      (SAC 7.) Plaintiff’s further alleges that Defendant Brown “makes and devises, policy for the
 8
      mental health program” and alleges Brown is responsible for the “policy for not having a
 9
      compe[t]ent mental health program for trans inmates result[ing] in [Plaintiff] having severe mental
10
      anguish[,] duress, pain and suffering[,] and an attempted episode of cast[]ration acting pursuant to
11
      County policies that deprived [Plaintiff] of services afforded to heterosexual inmates.” (SAC 13.)
12
               However, Plaintiff has not pled any facts demonstrating that Defendants Dirske, Brown, nor
13
      any other Defendant intentionally discriminated against Plaintiff based on Plaintiff’s membership
14
      in a protected class. Even presuming that transgender individuals are a protected class, an unsettled
15
      issue of law,6 Plaintiff has still not alleged any facts showing that any Defendant discriminated
16
      against Plaintiff by causing the mental health program to be defective in providing mental health
17
      treatment for transgender inmates like Plaintiff, in order to deprive transgender inmates like
18
      Plaintiff of adequate mental health care. Further, Plaintiff has not pled any facts demonstrating that
19
      Defendants caused the mental health program to treat the mental health care needs of transgender
20
      6
21      While the Supreme Court has not addressed the issue, the Ninth Circuit has recognized that discrimination based on
      transgender status is actionable under the Equal Protection Clause under an intermediate scrutiny standard. Karnoski
22    v. Trump, 926 F.3d 1180, 1202 (9th Cir. 2019) (transgender military members); see also Stroud v. Pruitt, No. 1:17-cv-
      01659-BAM (PC), 2019 WL 2077028, at *6 (E.D. Cal. May 10, 2019) (finding plaintiff sufficiently pled docking of
23    pay with discriminatory intent based on status as transgender in violation of the Equal Protection Clause); Lesperance
      v. Manning, No. 216CV0764JAMACP, 2019 WL 4196330, at *5 (E.D. Cal. July 30, 2019) (“Plaintiff's allegations
24    describe a search that was qualitatively different from prison searches of non-transgender inmates . . . these alleged
      differences in Manning’s search of plaintiff support a potentially cognizable claim that Manning violated plaintiff's
      Fourteenth Amendment right to equal protection.”), report and recommendation adopted, No. 216CV0764JAMACP,
25    2019 WL 4189488 (E.D. Cal. Sept. 4, 2019); Denegal v. Farrell, No. 115CV01251DADMJSPC, 2017 WL 2363699,
      at *2 (E.D. Cal. May 31, 2017) (prima facie showing of discrimination based on CDCR regulation authorizing
26    vaginoplasty for cisgender, but not transgender, women created a quasi-suspect classification subject to intermediate
      scrutiny), report and recommendation adopted, No. 115CV01251DADMJSPC, 2017 WL 4237099 (E.D. Cal. Sept. 25,
27    2017); Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1120-21 (N.D. Cal. 2015) (CDCR classification making it “more
      difficult” for a transgender female inmate to receive vaginoplasty than it is for a cisgender female inmate is
28    discriminatory and subject to intermediate scrutiny under the Equal Protection Clause).
                                                                18
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 19 of 22

 1    inmates differently than the mental health care needs of heterosexual inmates and other similarly
 2    situated jail inmates and that there was no rational basis for the difference in treatment. Therefore,
 3    Plaintiff has failed to state a cognizable claim for a violation of the Fourteenth Amendment’s Equal
 4    Protection Clause against Defendants.

 5
                                                       III.
 6
              FAILURE TO OBEY COURT ORDER AND FAILURE TO PROSECUTE
 7
             Here, the Court screened Plaintiff’s second amended complaint, and on April 9, 2020, an
 8
      order issued providing Plaintiff with the legal standards that applied to his claims, advising him of
 9
      the deficiencies that needed to be corrected, and granting him leave to file an amended complaint
10
      within thirty days. (ECF No. 18.) Plaintiff did not file a third amended complaint or otherwise
11
      respond to the Court’s April 9, 2020 order. Therefore, on May 20, 2020, the Court ordered Plaintiff
12
      to show cause within fourteen (14) days why the action should not be dismissed. (ECF No. 19.)
13
      Plaintiff failed to respond to the May 20, 2020 order.
14
             Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules
15
      or with any order of the Court may be grounds for imposition by the Court of any and all sanctions
16
      . . . within the inherent power of the Court.” The Court has the inherent power to control its docket
17
      and may, in the exercise of that power, impose sanctions where appropriate, including dismissal of
18
      the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).
19
             A court may dismiss an action based on a party’s failure to prosecute an action, failure to
20
      obey a court order, or failure to comply with local rules. See, e.g. Ghazali v. Moran, 46 F.3d 52,
21
      53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d
22
      1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order to file an amended
23
      complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply
24
      with local rule requiring pro se plaintiffs to keep court apprised of address); Malone v. United States
25
      Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order);
26
      Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
27
      failure to comply with local rules).
28
                                                         19
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 20 of 22

 1            “In determining whether to dismiss an action for lack of prosecution, the district court is

 2    required to consider several factors: ‘(1) the public’s interest in expeditious resolution of litigation;

 3    (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public

 4    policy favoring disposition of cases on their merits; and (5) the availability of less drastic sanctions.’

 5    ” Carey, 856 F.2d at 1440 (quoting Henderson, 779 F.2d at 1423). These factors guide a court in

 6    deciding what to do, and are not conditions that must be met in order for a court to take action. In

 7    re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006)

 8    (citation omitted).

 9            In this instance, the public’s interest in expeditious resolution of the litigation and the

10    Court’s need to manage its docket weigh in favor of dismissal. In re Phenylpropanolamine (PPA)

11    Products Liability Litigation, 460 F.3d at 1226. Plaintiff was ordered to file an amended complaint

12    and within thirty days of April 9, 2020 and has not done so. Accordingly, the operative pleading

13    is the March 20, 2020 second amended complaint which has been found not to state a cognizable

14    claim. Plaintiff’s failure to comply with the order of the Court by filing an amended complaint

15    hinders the Court’s ability to move this action towards disposition. This action can proceed no

16    further without Plaintiff’s compliance with the order and his failure to comply indicates that

17    Plaintiff does not intend to diligently litigate this action.

18            Since it appears that Plaintiff does not intend to litigate this action diligently there arises a

19    rebuttable presumption of prejudice to the defendants in this action. In re Eisen, 31 F.3d 1447,

20    1452-53 (9th Cir. 1994). The risk of prejudice to the defendants also weighs in favor of dismissal.
21            The public policy in favor of deciding cases on their merits is greatly outweighed by the

22    factors in favor of dismissal. It is Plaintiff’s responsibility to move this action forward. In order

23    for this action to proceed, Plaintiff is required to file an amended complaint curing the deficiencies

24    in the operative pleading. Despite being ordered to do so, Plaintiff did not file an amended

25    complaint or respond to the order to show cause and this action cannot simply remain idle on the

26    Court’s docket, unprosecuted. In this instance, the fourth factor does not outweigh Plaintiff’s
27    failure to comply with the Court’s orders.

28    ///
                                                           20
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 21 of 22

 1           Finally, a court’s warning to a party that their failure to obey the court’s order will result

 2    in dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262;

 3    Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s January 27, 2020 order

 4    requiring Plaintiff to file an amended complaint expressly stated: “If Plaintiff fails to file an

 5    amended complaint in compliance with this order, the Court will recommend to a district judge

 6    that this action be dismissed consistent with the reasons stated in this order.” (ECF No. 16.) In

 7    addition, the Court’s March 9, 2020, order to show cause specifically stated: “Plaintiff is warned

 8    that failure to comply with this order will result in a recommendation to a district judge that the

 9    instant action be dismissed for failure to prosecute, failure to obey a court order, and failure to

10    state a cognizable claim for relief.” (ECF No. 19.) Thus, Plaintiff had adequate warning that

11    dismissal would result from his noncompliance with the Court’s order.

12                                                      IV.

13                              CONCLUSION AND RECOMMENDATION

14           The Court has screened Plaintiff’s complaint and found that it fails to state a cognizable

15    claim. Plaintiff has failed to comply with the Court’s order to file a second amended complaint or

16    respond to the Court’s order to show why the action should not be dismissed. In considering the

17    factors to determine if this action should be dismissed, the Court finds that this action should be

18    dismissed for Plaintiff’s failure to state a cognizable claim, failure to obey the April 9, 2020 and

19    May 20, 2020 orders, and failure to prosecute this action.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED for
21    Plaintiff’s failure to state a claim, failure to comply with a court order, and failure to prosecute.

22           This Findings and Recommendation is submitted to the district judge assigned to this action,

23    pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen (14) days

24    of service of this Recommendation, Plaintiff may file written objections to this findings and

25    recommendation with the Court. Such a document should be captioned “Objections to Magistrate

26    Judge’s Findings and Recommendation.” The district judge will review the magistrate judge’s
27    Findings and Recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that

28    failure to file objections within the specified time may result in the waiver of rights on appeal.
                                                         21
     Case 1:19-cv-00716-DAD-SAB Document 20 Filed 06/16/20 Page 22 of 22

 1    Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391,

 2    1394 (9th Cir. 1991)).

 3
      IT IS SO ORDERED.
 4

 5    Dated:    June 16, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      22
